Citation Nr: 0522146	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-14 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted with 
which to reopen the claim of entitlement to service 
connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The appellant's deceased spouse enlisted with the Armed 
Forces of the United States on November 23, 1941.  He served 
on duty from December 8, 1941 to April 9, 1942, during which 
time had beleaguered status, and from April 10, 1942, until 
the January [redacted], 1943, the date of his death, during which time 
he had no-casualty status.

A September 1954 RO decision reflects that the appellant's 
deceased spouse had active service from December 8, 1941 to 
April 9, 1942 and no creditable service from April 10, 1942, 
to January [redacted], 1943.  There is no official verification of any 
status as a prisoner of war or of recognized guerilla 
service.  The appellant is the veteran's widow.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2001 decision of the Department of 
Veterans Affairs Regional Office (RO) in Manila, Philippines, 
which determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for the cause of the veteran's death, which was 
the subject of a previous final denial.

The appellant's representative filed a motion for an 
advancement of the appeal on the Board's docket due to the 
appellant's advancing age.  The Board denied that motion in 
March 2003.

In September 2003, the Board remanded the matter to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
Further action was accomplished, and the case has been 
returned to the Board for appellate review.  




FINDINGS OF FACT

1.  In September 1954, the RO denied the appellant's claim of 
service connection for the cause of the veteran's death.  The 
appellant did not perfect an appeal.

2.  Evidence submitted since September 1954 is cumulative of 
evidence already of record and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for the cause of the 
veteran's death.


CONCLUSIONS OF LAW

1.  The September 1954 rating decision denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been received, and the 
claim for service connection for the cause of the veteran's 
death may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

VA satisfied this duty by means of a letter to the appellant 
from the RO dated in March 2004.  By means of this document, 
the appellant was told of the requirements to reopen a claim 
for service connection for the cause of death, of the reasons 
for the denial of her claim, and of her and VA's respective 
duties.  She was also asked to provide information or 
evidence in her possession relevant to the claim, including 
evidence clarifying her marital status.

The letter was not mailed to the appellant prior to the 
initial RO adjudication of her claim.  Assuming for the sake 
of argument that pre-decision notice is required, any defect 
in this regard is harmless error.  See 38 U.S.C.A. § 
7261(b)(2) (West 2002).  The appellant did not provide any 
additional evidence in response to the letter, other than to 
indicate in a January 2005 letter and a July 2005 letter that 
she was married to the veteran at the time he died in 1943, 
remarried, and was now widowed again upon the death of her 
second husband.  She reported in January 2005 that she 
forwarded documents proving that her second husband died to 
the RO.  There is simply no indication that disposition of 
her claim would have been different had she received pre-
adjudicatory notice pursuant to 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO is in possession of available service records 
pertaining to the veteran.  There is no indication of any 
relevant records that the RO has failed to obtain.  The 
appellant's various communications indicate that she has no 
additional evidence to submit.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  New and material evidence has not been presented to 
reopen the claim.  The VCAA does not require that an opinion 
be obtained under the circumstances of this case.  See 38 
C.F.R. § 3.159(c)(4)(C)(iii) (2004).

II. Facts

In November 1950, the appellant filed a claim for service 
connection for the cause of the veteran's death.  He died in 
January 1943 while in no casualty status.  Although no 
physical examination records were available, the service 
records reflect that the cause of death was suspected 
typhoid.  

Records show that the veteran's spouse remarried in June 
1947.  The appellant attempted to file a claim of entitlement 
to service connection for the cause of the veteran's death on 
several occasions thereafter prior to the November 1950 
claim.  She urged that her husband died following his escape 
from the Japanese in Bataan.  She urged that he fell ill as a 
result of his escape, specifically that he contracted Typhoid 
and possible malaria and died.  She, along with several other 
acquaintances of the veteran, attested to his deteriorated 
status following his escape from the Japanese until his 
death.  Following receipt of relevant records, and 
determination of service status, service connection for the 
cause of the veteran's death was denied by the RO in a 
September 1954 rating decision.  The appellant was notified 
of the RO's decision and of her appellate rights by letter 
dated October 8, 1954.  She did not appeal.  On the same 
date, the veteran's parents were informed that their claim 
for service connection for the cause of the veteran's death 
was denied.  

In January 1955, the veteran's father submitted argument and 
affidavits alleging that the veteran was sickened by malaria 
in a concentration camp in Bataan, and then contracted 
suspected Typhoid and malnutrition during his escape.  The 
Board denied the father's claim in a May 1955 decision.  

In August 1993, the appellant sent a letter to the RO stating 
that she was attempting to reopen her claim.  She referred to 
herself as the unremarried widow of the veteran.  She was 
informed that she must submit new and material evidence to 
reopen the claim.  Similar letters were sent to her in March 
1994, February 1996, March 1999, October 2000, January 2001 
and June 2001.  

In August 2001, the appellant attempted to reopen the claim 
of service connection for the cause of the veteran's death.  
She has attempted to reopen the claim with an undated 
affidavit from two neighbors who knew the veteran while he 
was alive and sick prior to his death.  The claim was denied 
in August 2001.  The RO found no new and material evidence 
had been presented to reopen the appellant's claim denied in 
September 1954.  The RO found that the lay statements were 
not probative regarding the cause of the veteran's death.  

The appellant submitted ongoing argument alleging that the 
veteran died due to a disease contracted in service.  She 
also claims to have provided proof of her widowed status to 
the RO, in response to the Board remand directive ordering 
that she do so.  

III. Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a) (2004).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312 (2004).  The principal cause of death is 
one which, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
contributory cause of death is one that contributed 
substantially or materially to cause death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  In general, service connection 
will be established if the evidence supports the claim or is 
in relative equipoise; only if a fair preponderance of the 
evidence is against the claim will the claim be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The RO's September 1954 rating decision is a final decision 
not subject to revision on the same factual basis. 38 
U.S.C.A. § 7105.  In order to reopen this claim, the 
appellant must present new and material evidence.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to this claim, as 
appellant filed her claim August 8, 2001.

The term "surviving spouse" or "widow" means a person who was 
the lawful spouse of the veteran at the time of the veteran's 
death, lived continuously with the veteran, and who is 
unremarried and not living with another person of the 
opposite sex and holding himself or herself out openly as the 
spouse of another person.  See 38 U.S.C.A. § 101(3); 38 
C.F.R. § 3.1(j), 3.50 (2004).  

In many cases remarriage of a surviving spouse shall not bar 
the furnishing of benefits of such surviving spouse if the 
marriage was terminated by death.  See generally 38 C.F.R. 
§ 3.55 (2004).  The claimant has explained that her second 
husband died, and she has claimed to provide evidence of this 
to the RO.  Only for purposes of determining whether to 
reopen this claim for service connection for the cause of the 
veteran's death, the Board will presume the claimant has 
provided such proof that she is a surviving spouse.  

The evidence received since the September 1954 rating 
decision which denied service connection for the cause of the 
veteran's death is not new and material.  The affidavit is 
not so significant that it needs to be considered in order to 
fairly decide the merits of the claim.  The document does not 
tend to prove that the veteran's death was related to 
service.  Nothing provided by the appellant since the last 
final denial in any way provides a medical linkage of the 
veteran's cause of death with his active service.  
Accordingly, even if new, no record presented is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

The appellant's contentions as to the claim are essentially a 
repetition of the previous assertions that were before the RO 
in 1954, and are cumulative and not new.  See Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).  Moreover, 
her lay statements concerning diagnosis and causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, new and material evidence has not been 
presented, and the claim of service connection for the cause 
of the veteran's death is not reopened.


ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death, and the claim remains denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


